Title: To John Adams from Richard Peters, 8 January 1798
From: Peters, Richard
To: Adams, John


				
					Sir:
					Philadelphia, January 8, 1798.
				
				From motives of humanity towards the objects of the act of Congress entitled “An act for the relief of persons imprisoned for debt,” I have, under several disagreeable circumstances, endeavored to carry that law into effect; but I find it deficient in many essential provisions. It is doubtful whether the district judge is vested with judicial powers, or those of a bankrupt commissioner. It should seems that judicial authority was not intended, as I can hardly suppose Congress meant to commit any part of the judiciary authority of the United States into a situation so inefficient and degrading. The proceedings are to be had within the walls of a prison, and the judge is to certify them to the jailer. In this district, where contracts are numerous, complicated, and extensive, it is impracticable to do business with propriety and effect in a jail. No record of the transactions is directed when the judge himself acts, though the law requires the commissioners appointed by him to return their doings to the district court. The judge has no authority to order the prisoner to be brought into a more fit and convenient place, nor to punish contempts or enforce orders; and if it be, as it appears, and extrajudicial transaction, it is doubtful whether persons, other than the debtor, taking false oaths, before either the judge or commissioners, can be punished for perjury. These are not all the defects of this law, but they are sufficient to show that it wants revision and correction.There are some persons in the debtors’ apartment of the city and county of Philadelphia, confined under process of the district court, for debts to the United States. I have been (after due investigation at the time, as the liberty of a citizen was in question) and am now of opinion, that debtors to the United States are not relievable under the act before mentioned. These debtors have been a long time confined. One of them before the last winter session of Congress. A learned law officer conceives that I ought to consider them as objects of the law; but another, whose opinion he is reminded by his duty to mention as deserving respect, does not concur with him. He proposes, instead of legislative explanations, that the question should be examined by mandamus. In the mean time these unhappy prisoners are the victims to a delay, which a few words in law would long ago have remedied, and will now further prevent. I mention this barely to show that the law is at least doubtful on this point. In my motives for executing this law, I choose to forget all questions about constitutional authority to compel a judge to perform extrajudicial duty.The marshal of the district represents to me that there is no provision made for fuel and other necessaries for poor debtors confined by process of the courts of the United States. Witnesses are also confined in jail, to insure their appearance to give testimony, and suffer for want of provision adequate to their support.I have deemed myself bound to make this representation to you, that no imputation may lie on me, if persons confined under the process of the courts of the United States suffer and continue in prison for want of provision for their release or support.I have the honor to be, with sincere respect, your obedient servant,
				
					Richard Peters,Judge of the Pennsylvania district of the United States.
				
				
			